FILED
                           NOT FOR PUBLICATION                              JUN 03 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



AGUSTIN HERNANDEZ-                               No. 08-71646
HERNANDEZ,
                                                 Agency No. A097-349-937
             Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 25, 2010 **
                              San Francisco, California

Before: CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Agustin Hernandez-Hernandez, a native and citizen of Mexico, petitions pro

se for review of the decision of the Board of Immigration Appeals’ denying his



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
second motion to reconsider the underlying denial of his application for

cancellation of relief based on his failure to establish the requisite hardship to a

qualifying relative. The BIA denied the motion as numerically-barred and

untimely-filed.

      Hernandez-Hernandez contends that the BIA erred by not finding

exceptional and extremely unusual hardship to his two United States citizen

children. Hernandez-Hernandez also contends there is no rational basis for treating

aliens differently who apply for § 212(c) relief and for cancellation relief.

      Hernandez-Hernandez has not raised any challenges to the BIA’s denial of

his second motion to reconsider as numerically barred and untimely, and therefore

he has waived any challenge to that decision. See Martinez-Rios v. Holder, 94
F.3d 1256, 1259 (9th Cir. 1996) (issues not supported by argument in a brief are

deemed abandoned).

      PETITION FOR REVIEW DENIED.




                                            2                                     08-71646